TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00583-CR


Gerald Herrera, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF CALDWELL COUNTY, 274TH JUDICIAL DISTRICT

NO. 2001-216, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record in this cause was due for filing on September 4, 2002.  The
record has not been prepared because satisfactory arrangements for payment have not been made. 
See Tex. R. App. P. 35.3(b).  Appellant is represented by a retained attorney, Mr. David K. Sergi,
but has filed in the district court a motion for a free record on appeal.  No action has been taken on
the motion.
The appeal is abated.  The district court shall promptly act on appellant's motion for
a free record, conducting a hearing if the fact of appellant's indigence is contested.  See Tex. R. App.
P. 37.3(a)(2).  If the court finds that appellant is presently indigent, the court shall order the
preparation of the appellate record at no cost to appellant.  The court shall make any other
appropriate findings and recommendations.  A record from the hearing, if held, and copies of all
findings and orders, shall be forwarded to the Clerk of this Court for filing as a supplemental record
no later than November 22, 2002.
It is ordered October 15, 2002.

Before Justices Kidd, B. A. Smith and Yeakel 
Do Not Publish